Citation Nr: 9925789	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an initial disability evaluation in excess 
of 10 percent for a right knee disability.

2. Entitlement to an initial disability evaluation in excess 
of 10 percent for a left knee disability. 

3. Entitlement to an initial disability evaluation in excess 
of 70 percent for a dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 11, 1988 to 
February 10, 1994. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in pertinent part, granted 
service connection for a right knee disability with 
assignment of a non-compensable rating, a left knee 
disability with assignment of a 10 percent disability rating, 
and for dysthymia with assignment of a 10 percent disability 
effective February 11, 1994, the day after the veteran's 
separation from service.  The veteran filed a timely notice 
of disagreement as to the combined disability rating.  He 
filed a timely VA Form 9 with attachment.  By an October 1997 
rating decision, the RO assigned a 10 percent disability 
rating for the right knee disability and continued the 
separate 10 percent for the dysthymia and left knee 
disability.  The RO assigned a combined disability rating of 
40 percent effective February 11, 1994.  During the pendency 
of the appeal, the RO granted individual unemployability and 
Dependents' Educational Assistance benefits from May 1, 1994.  

In June 1998 the RO granted an increased evaluation of 70 
percent for the dysthymic disorder effective from February 
11, 1994.

A March 1999 memorandum reflects that the veteran was 
withdrawing further action on his appeal, that he was advised 
that his withdrawal needed to be in writing, and that he was 
given 30 days to submit the withdrawal letter.  



Thereafter, the veteran's local and national representatives 
submitted statements advancing the appeal.  The Board notes 
that there is no letter or statement from the veteran 
indicating that he had withdrawn his appeal.  Therefore, the 
issues on appeal are those listed on the title page.  

Since this current appeal stems from the November 1994 rating 
decision and is part of the original claims filed in November 
1993 and July 1994, they may not be construed as claims for 
an increase and a review of all evidence relevant to the 
initial award of service connection must be reviewed.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO.  

2. The right knee disability is characterized by mild laxity 
of the anterior cruciate, medial, and lateral collateral 
ligament.

3. The left knee disability is characterized by mild laxity 
of the anterior cruciate, medial, and lateral collateral 
ligament.

4. Dysthymic disorder has rendered the veteran demonstrably 
unable to obtain and retain substantially gainful 
employment.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 
10 percent for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 
5257  (1998).

2. The criteria for an initial disability rating in excess of 
10 percent for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, DC 5257.

3. The criteria for an initial 100 percent disability rating 
for dysthymic disorder have been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.129, 4.132, DC 9405 
(1994); and as revised by 61 Fed. Reg. 52695-52702 (Oct. 
8, 1996), 38 C.F.R. § 4.130, DC 9433 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to initial disability 
evaluations in excess of 10 percent for 
bilateral knee disabilities.

Criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to his service-connected 
right and left knee disability and has found nothing in the 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries, according to the VA Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4, § 4.1.  

Different diagnostic codes (DC) identify various 
disabilities.  38 C.F.R. Part 4.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§ 4.1, 4.10.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

It is the intent of the VA Schedule for Rating Disabilities 
to recognize disabilities of the musculoskeletal system that 
result in anatomical damage, functional loss and evidence of 
disuse, and/or abnormal excursion of movement, for example, 
less movement than normal, more movement than normal, 
weakened movement or pain on movement.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71 (1998).




38 C.F.R. § 4.20 . . . provides that "when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous."  This regulation 
allows the VA to rate an unlisted ailment under the criteria 
provided for "a closely related disease or injury" that is 
listed.  In deciding whether a listed disease or injury is 
"closely related" to the veteran's ailment, the VA may take 
into consideration three factors: (1) whether the "functions 
affected" by the ailments are analogous; (2) whether the 
"anatomical localization" of the ailments is analogous; and 
(3) whether the "symptomatology" of the ailments is 
analogous.  Lendenmann v. Principi, 3 Vet. App. 345, 350-51 
(1992).

Under DC 5257, a 10 percent evaluation is warranted for 
slight impairment of the knee, including recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
is warranted for moderate impairment. 

A 20 percent evaluation is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint under DC 5258. 

Under DC 5259, the removal of symptomatic semilunar cartilage 
warrants a 10 percent disability evaluation.

Under DC 5260, a 10 percent evaluation is warranted for 
flexion of the leg limited to 45 degrees.  A 20 percent 
evaluation is provided for flexion of the leg limited to 30 
degrees.  

Under DC 5261, a 10 percent evaluation is warranted for leg 
extension limited to 10 degrees.  A 20 percent evaluation is 
warranted for leg extension limited to 15 degrees. 


Factual Background

The enlistment examination dated in January 1988 reflects a 
3-inch surgical scar on the medial aspect of the [left] knee.  
The veteran reported that he was hospitalized for the removal 
of a sewing needle from his knee in August 1981.  A January 
1988 service medical record entry reflects that a foreign 
body was removed from the left knee in 1982; and that he had 
no problems since that time.  The examination revealed good 
power, function, and stability with little residual.  Between 
September 1993 and December 1993, the veteran was evaluated 
on multiple occasions for complaints of bilateral knee pain, 
particularly, the left knee.  

In pertinent part, examination findings reflect no history of 
direct trauma or previous knee injury.  He complained of pain 
behind the kneecaps.  He denied any giving out, locking, or 
decreased range of motion.  In September 1993, the right knee 
manifested patellar grind.  In November 1993, the left knee 
manifested full active range of motion, bilateral anterior 
cruciate ligament laxity, a positive grind, and negative 
varus and valgus.  The diagnoses included rule out 
chondromalacia patella, left patellofemoral pain syndrome, 
and rule out degenerative changes.  There is no separation 
examination in the claims folder. 

The July 1994 VA general medical examination reflects history 
of bilateral knee pain and that the veteran did not recall 
any specific injury.  The pain started with the left knee and 
worsened after physical training.  On examination of the left 
knee, there was no swelling, deformity, fluid in the knee, or 
erythema.  There was moderate tenderness over the medial and 
lateral facet of the patella with increased lateral mobility 
of the patella.  Flexion was 140 degrees.  Extension was 
normal.  Coarse retropatellar crepitations were present.  The 
McMurray's and drawer sign were negative.  The examination 
was negative for varus and valgus stress.  It was painful for 
the veteran to kneel and squat.  The examination of the right 
knee revealed no swelling, deformity, fluid in the knee, or 
erythema.  There was increased lateral motility of the 
patella with retropatellar tenderness and crepitation.  
Flexion and extension were normal.  Stability was good.  The 
diagnosis was bilateral knee pain secondary to 
chondromalacia.  

A November 1996 VA joints examination reflects that the 
claims folder was reviewed prior to the examination.  The 
veteran reported that he injured his knees while running and 
jumping in the military and that he has had no [knee] 
surgery.  His symptoms consisted of pain, which was most 
severe, when he ascended and descended stairs.  He medicated 
with Tylenol.  There was crepitus.  There was no locking, 
swelling, stiffness, giving out, decreased range of motion, 
or the use of braces.  On physical examination, the examiner 
noted a grossly obese male who walked without a limp and a 
scar on the medial aspect of the left knee from a childhood 
injury.  The knees showed no tenderness, swelling, or 
deformity.  The patellae were normal in position and mobility 
and were non-tender.  There was mild laxity of the anterior 
cruciate, medial, and lateral collateral ligaments 
bilaterally.  Both knees had full extension.  He was able to 
flex both knees to 140 degrees without pain or crepitus.  The 
pertinent diagnosis was bilateral retropatellar arthralgia of 
the knees.  The x-ray examination of the knees was negative.  

VA medical records for the period from March 1998 to June 
1998 reflect chronic bilateral knee pain for 6 years, no 
history of injury, and constant pain.  The veteran was 
scheduled for physical therapy appointments in April and May 
1998 and failed to report.  The treatment records reflect 
that the knee pain decreased with immobility and increased 
with mobility and weight bearing. 

The veteran and his wife did not discuss the issues of 
initial evaluations in excess of 10 percent for his bilateral 
knee disabilities at the April 1998 RO hearing.

Analysis

Two of the issues currently under appellate consideration are 
the veteran's claims for evaluations in excess of 10 percent 
for a right and left knee disability.  The Board finds that 
these claims are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

That is, the veteran has presented claims which are not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to those claims.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

In summary, the record currently reflects that neither the 
right nor left knee manifest limitation of flexion or 
limitation of extension.  Both knees manifest mild laxity of 
the anterior cruciate, medial, and lateral collateral 
ligaments.  The Board acknowledges that the veteran walks 
without a limp and complains of increased pain with mobility 
and weight bearing.  However, the November 1996 VA 
examination when evaluated with earlier clinical findings 
from service and post service reflect that the right knee 
patella is in normal position with normal mobility, and is 
non-tender.  

The veteran denied any locking, swelling, or giving out of 
the knee.  The most significant findings associated with the 
right knee disability, rated analogously, are mild laxity of 
the anterior cruciate, medial, and lateral collateral 
ligaments, diagnosed as retropatellar arthralgia of the knee.  
The right knee disability is best characterized by slight 
impairment of the right knee to warrant a 10 percent 
disability evaluation.  38 C.F.R. § 4.71, Plate II (1998).  
In this case, the objective medical findings are of greater 
probative value than the veteran's statements regarding the 
severity of his right knee disability.  The clinical findings 
do not show more than slight impairment.  The November 1996 
x-ray of the knee was negative.

Likewise, the clinical findings do not support a rating in 
excess of 10 percent for the left knee.  A review of the 
evidence of record shows that the veteran's left knee 
disability according to the November 1996 VA joints 
examination is best characterized by bilateral retropatellar 
arthralgia of the knees with mild laxity of the anterior 
cruciate, medial, and lateral collateral ligaments under 
diagnostic code 5257.  As noted, the left knee manifests full 
extension and flexion to 140 degrees without pain or 
crepitus.  38 C.F.R. § 4.71, Plate II.  The November 1996 x-
ray of the knee was negative.  



VA is required to take pain symptoms and weakness into 
account, to the extent they are supported by adequate 
pathology, particularly in ratings involving limitation of 
range of motion and consider whether a higher rating is 
warranted.  38 C.F.R. §§ 4.40; 4.45(f) (1998); DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (discussing the Board's 
obligation to explain how pain on use was factored into its 
evaluation of the veteran's disability); Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997); but see Johnson v. Brown, 9 
Vet. App. 7, 11 (1996) (determining that "DC 5257 is not 
predicated on loss of range of motion, and thus §§ 4.40 and 
4.45, with respect to pain, does not apply").  Moreover, 
pain was not elicited on the most recent VA examination.

The medical evidence regarding the right and left knee 
disabilities is not clinically characteristic of dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint (DC 5258), or the removal of 
symptomatic semilunar cartilage (DC 5259), or limitation of 
flexion to 30 or 45 degrees (DC 5260), or limitation of 
extension to 10 or 15 degrees (DC 5261) to warrant higher 
ratings under these diagnostic codes.  

Further, the knee disabilities under DC 5257 are not 
reflective of moderate recurrent subluxation or lateral 
instability to warrant a 20 percent rating.  Based on the 
foregoing, the Board determines that the slight 
symptomatology associated with the retropatellar arthralgia 
of the right and left knee is appropriately rated as 10 
percent disabling.  38 C.F.R. §§ 4.7, 4.71a; Deluca v. Brown, 
8 Vet. App. 202 (1995).  

Radiographic studies have been negative for arthritis of 
either knee, a disorder for which service connection has not 
otherwise been granted.  Accordingly, the precedent opinion 
of the VA General Counsel referable to assignment of separate 
ratings for limitation of motion if there is additional 
disability due to limitation of motion does not apply.  
VAOPGCPREC 23-97.

 Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for either knee.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  
 
 
II.  Entitlement to an initial disability 
evaluation in excess of 70 percent for a 
dysthymic disorder.

Criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to his service-connected 
dysthymic disorder and has found nothing in the record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries, according to the VA Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4, § 4.1.  Different diagnostic codes (DC) 
identify various disabilities.  38 C.F.R. Part 4.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. §§ 4.1, 4.10.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability, and is rated accordingly.  38 C.F.R. § 4.130.  
(1998).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
from the mental disorders Rating Schedule contemplates 
abnormalities of conduct, judgment, and emotional reactions, 
which produce impairment of earning capacity.  38 C.F.R. § 
4.129.  (1998).  In particular, two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  Id.  Therefore, repeated 
psychotic periods, without long remissions, may be expected 
to have a sustained effect upon employability until elapsed 
time in good remission and with good capacity for adjustment 
establishes the contrary.  Id.  Ratings are assigned which 
represent the impairment of social and industrial 
adaptability based on all of the evidence of record.  Id.  

When the law controlling an issue changes after a claim has 
been filed or re-opened but before the administrative or 
judicial review process has been concluded, as in this case, 
a question arises as to which law now governs.  



In this regard, the Court determined that a liberalizing 
change in regulation during the pendency of a claim must be 
applied if it is more favorable to the claimant, and if the 
Secretary has not enjoined its retroactive application.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (Veteran may be 
rated under either the old or the new criteria, whichever is 
to his advantage).  Effective November 7, 1996, the Rating 
Schedule for Mental Disorders, was revised and re-designated 
as 38 C.F.R. § 4.130; 61 Fed. Reg. 52695-52702 (Oct. 8, 
1996).

The criteria for dysthymic disorder, adjustment disorder with 
depressed mood, major depression without melancholia formerly 
DC 9405 provided that a 70 percent evaluation is warranted 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
retain employment.  

A 100 percent evaluation is warranted when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior and demonstrably unable to obtain or retain 
employment.  Social impairment per se will not be used as the 
sole basis for any specific percentage evaluation, but is of 
value only in substantiating the degree of disability based 
on all the findings.  38 C.F.R. § 4.132, DC 9405, note (1) 
(1996).  

The revised criteria provide that a 70 percent evaluation 
under DC 9433, it must be shown that there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsession 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  61 
Fed. Reg. 52695-52702 (Oct. 8, 1996) codified at 38 C.F.R. § 
4.130, DC 9433 (1998).  

Factual Background

An undated statement from Bill Smith reflects that the 
veteran was employed by his firm from October 1985 to May 
1987, that the veteran was a good learner, and that he was 
quite reliable and conscientious.

The service medical records reflect that in August 1991 a 
case was opened at community mental health and the Axis I 
provisional diagnosis was "other specific life 
circumstances."  A March 1992 service medical record entry 
reflects that the case was now closed and that the closing 
diagnosis was dysthymia and obsessive compulsive disorder.  A 
separation examination is not of record.  

Medical records from the University of California at Davis, 
Dr. G., the Sacramento County Mental Health Emergency Center, 
and VA for the period from June 1994 to December 1994 reflect 
diagnoses of stress syndrome with anxiety, dysthymia, 
obsessive compulsive disorder, major depression, and 
borderline personality.  The veteran was medicated with 
Anafranil and Xanax.  The records reflect that the veteran 
had episodes of severe hostility.  

The October 1994 VA mental disorders examination reflects 
that the information was garnered from the veteran himself, 
that he was a reliable historian, and that his wife 
accompanied him.  The report reflects that the veteran was 
diagnosed in the past with obsessive/compulsive disorder.  In 
1990 or 1991, he had "obsessions and compulsions" usually 
related to cleanliness and organizing things.  He has 
compulsions related to routines and that if they are not 
followed, he feels very anxious and at times experiences 
anxiety attacks.  He has episodes of rage and anger.  When he 
gets angry or enraged he is very depressed and, at times, he 
resorts to cutting on himself in order to relieve the 
tension.  The veteran denied being suicidal, but reported 
cutting on himself led to some relief of his anxieties and 
depressions.  The veteran previously worked as a supply 
person, an emergency medical technician, and as a 
photographer.  He was currently enrolled full-time as a 
student in pre-nursing classes.  He lived with his in-laws, 
wife, and three children.  His wife took care of the 
finances. 

The VA mental status examination reflects a dysphoric mood 
and restricted affect.  The veteran's speech was spontaneous; 
the rate, volume, and tone were normal.  Thought processes 
were logical and goal directed.  There was no loosening of 
association or flight of ideation.  The veteran denied 
hallucinations and was not delusional.  He denied being 
suicidal but had engaged in self-abusive behavior in the 
past.  He reported obsessions and compulsions usually related 
to orderliness and cleanliness.  His insight was impaired.  
His judgment was fair.  The veteran was well oriented to 
time, place, person, and purpose.  The veteran was able to 
recall two out of three words after three minutes.  His short 
and long-term memory was grossly intact.  He was able to 
spell WORLD backward without difficulty.  He was able to 
interpret a proverb.  Under the DSM-IV-R criteria, the Axis I 
diagnoses were obsessive compulsive disorder and chronic 
dysthymia.  The Axis II diagnosis was borderline personality 
traits.  The Axis III diagnoses included chronic back and 
knee pain by history.  The Axis IV diagnosis reflects current 
psychological stressors - moderate to severe.  The GAF score 
was 65.  The highest GAF score in the last year was unknown.  

He was hospitalized in December 1994 at the Sacramento County 
Mental Health Emergency Center.  The record reflects that 
"he was not in charge of himself - bruised children and 
wife, thrown things, beaten his head against a wall [and] 
destroyed property."  He had occasional suicidal gestures 
and homicidal thoughts.  The Axis I diagnoses included 
dysthymia, history of obsessive compulsive disorder, caffeine 
intoxication, and physical abuse of spouse and children.  The 
Axis IV diagnoses included educational problems, decreased 
performance, and economic problems in that there is 
inadequate money for a family of five.  The Axis V: GAF score 
was 45 - serious impairment with family and school 
functioning.  On discharge, the Axis I diagnosis was 
dysthymia and the Axis II diagnosis was borderline 
personality disorder.  The Axis V:GAF was 65.  

Medical records from the Sacramento VA clinic, David Grant 
United States Air Force Medical Center, to include those used 
in the Social Security Disability determination for the 
period from January 1995 to January 1996 reflect 
hospitalizations and some improvement in symptoms.  A January 
1995 clinic admission note reflects that the veteran has been 
using the medicines as prescribed.  Thereafter, in January 
1995, the veteran's wife reported that she was concerned 
about the veteran's continued depression, anhedonia, social 
isolation, non-trusting attitude, and losing his temper 
without any provocation.  A February 1995 entry reflects that 
his private medical doctor added Lithium to his treatment 
regimen and that he had been feeling normal for the last 
three days.  On examination, he had no complaints, a good 
mood, and constricted affect.  His speech was spontaneous and 
goal directed.  The note reflects decreased compulsives, 
decreased irritability, decreased tension, and no temper 
outbursts.  He had decreased his Xanax.  The assessment was 
dysthymia.  

The veteran was seen at the Sacramento VA clinic for self 
mutilation to relieve stress.  Two days later, in March 1995, 
the veteran was admitted to David Grant United States Air 
Force Medical Center.  The admission note reflects restricted 
affect, depressed mood, psychomotor down, and non-psychotic.  
He was not an acute danger to himself or others.  Cognitive 
functions were grossly intact.  His insight and judgment were 
fair.  

The veteran's unemployment was listed as a stressor.  During 
the hospitalization, he reported being self-employed.  The 
treatment plan included medication adjustment and milieu 
therapy away from family pressures.  The veteran reported 
that his relationship with his wife was very good and that 
she kept him together though he described arguments with his 
wife triggered his agitation or his kids not listening.  The 
inpatient treatment records reflect that he did not interact 
with other patients on the ward.  The discharge summary 
reflected that the veteran was able to live outside of a 
protective environment.  An April 1995 entry reflects that 
the veteran doubled his Zoloft to combat stress.  He felt the 
childcare and housekeeping burdens on him, so that he could 
not pursue any job options.  The veteran was medicated with 
Anafranil, Clonazepam, and Lithium.  

A June 1995 medical record entry reflects that the veteran 
was feeling better, that he medicated with Zoloft, that he 
had not been employed for 1 year, and that he lost his job as 
an orderly at the Crestwood Manor Psychiatric Facility.  He 
wanted to return to photography.  He was currently on 
disability from Dr. J..  The assessment was major depression, 
recurrent, obsessive compulsive disorder, generalized anxiety 
disorder, and borderline personality.  A September 1995 
emergency room record reflects that the veteran wanted to go 
to mental health and that the symptoms had been increasing 
since July.  The note reflects increasing irritability, 
increased feelings of depression, sleeping all the time, 
decreased energy, activity, and social contact.  He denied 
suicidal or homicidal gestures.  He reported no change in 
situational stressors or anxiety.   

The veteran through his wife in November 1995 reported that 
the veteran was hospitalized at David Grant Medical Center at 
Travis Air Force Base after having a severe anxiety and anger 
attack where he cut himself repeatedly.  Prior to the attack 
his grades at school fell.  While hospitalized he was dropped 
from the class roll and has been unable to return.  He was 
placed on Clonazepam, Lithium, and Zoloft.  


They reported that the results have been favorable but the 
side effects are unbearable.  He is lethargic, disoriented, 
and has tremors.  He has emotional breakdowns every 4-6 
weeks, but the doctors assured him that these medications are 
the best for his symptoms.  He still experiences depression, 
anger, feelings of abandonment, and worthlessness almost on a 
daily basis.  Dr. J. told him that it is likely he would have 
to be on this medication for the rest of his life.  He is 
unable to go to school or get a job because of his need for 
so much sleep, tremors, and confusion, as well as the fact 
that when he gets angry.  He relies on the family for 
assistance in common everyday tasks. 

A November 1995 medical record entry reflects that obsessive 
thoughts were frequent, that slight hand tremors were 
present, that he had no suicidal ideations, and that his 
anxiety and depression were in flux.  In December 1995, he 
was seen because of problems with his temper and his brother-
in-law.  A January 1996 entry reflects that the veteran lost 
his prescriptions.  He presented with a worried mood, a 
dysphoric affect, and anxious with restricted range and 
reactivity.  The GAF score was 55.  The Social Security 
Disability determination reflects that the veteran was able 
to perform some work activity that was easy to remember and 
that his condition had in fact improved since May 1995.  

In pertinent part, VA treatment records dated for the period 
from March 1996 to November 1996 reflect that the veteran was 
easily distracted with any kind of a thought or happening - 
obsessing over low priority projects.  His concentration was 
"ok" as long as he could focus on one thing.  His mood was 
fairly good and his affect was stable, which was slightly 
constricted.  The veteran reported in April 1996 that good 
things were happening, that he was getting busier as far as 
his self-employment was concerned.  He hoped for success.  He 
continued to feel frustrated a good deal of the time.  

The veteran still had problems with his temper, but was more 
in control, and occurrences were less frequent.  He continued 
in psychotherapy.  

VA medical records dated in May, June, July, September, and 
November 1996 reflect that things were a little tough, that 
he had run-ins with customers at work, that his stress level 
was high, that the business was picking up, and that his mood 
had been up and down.  He reported 4 to 5 days up and then 4 
or 5 down days where he felt depressed and sluggish.  He 
continued to keep busy with photography, but things were not 
going well.  He occasionally had suicidal thoughts.  The 
mental status examinations during this period were generally 
within normal limits.  His affect was somewhat constricted.  
He was not dangerous to himself or others.  The assessment 
was major depressive disorder, borderline. 

The November 1996 VA mental disorders examination reflects 
that the claims folder was available and reviewed.  The 
report reflects that the wife accompanied the veteran.  The 
veteran related difficulties with depression, panic attacks, 
thoughts of killing himself, problems and obsessions about 
cleanliness and orderliness.  He related that his depression 
had gotten to the point where he could no longer work.  He 
slept late in the morning, felt lethargic, and had low 
energy.  He was easily angered and that was why he could not 
work.  He had been hospitalized for a suicide attempt.  He 
had not worked for 2 1/2 years.  His last job lasted only 2 
weeks.  

His wife took care of most of the household and financial 
responsibilities.  The mental status examination reflects 
that the veteran was cooperative.  He had a depressed mood, 
blunted affect, and spontaneous speech with normal rate, 
volume, and tone.  His thought process was goal directed.  
There was no loosening of association or flight of ideation.  
He denied hallucinations.  He was not delusional.  He 
reported problems with his impulse control.  His insight was 
impaired; his judgment was fair.  He reported feeling 
hopeless and at times feeling suicidal.  He was well oriented 
to time, place, person, or purpose.  His immediate recall was 
intact.  Short and long-term memory was grossly intact.  His 
concentration was fair.  He was concrete in his thinking.  
The Axis I diagnosis was dysthymic disorder.  

The Axis II diagnosis was cluster B personality trait.  The 
Axis IV psychological stressors were evaluated as severe.  
The current GAF score was 47.  The highest GAF in the last 
year was unknown.  

The examiner noted that the veteran's history and mental 
status examination were consistent with the Axis I and Axis 
II diagnoses.  The veteran's main problem at that time was 
impulse control.  The examiner opined that the veteran seemed 
not to be able to function well in a structured environment 
or in a job environment.  

VA treatment records associated with the Social Security 
Disability determination dated for the period from December 
1996 to May 1998 reflect that the veteran's wife lost her job 
and that he was not handling it very well.  The veteran was 
depressed.  He had hope; he was working and planning on a 
solution.  He was referred for intensive psychotherapy.  
Mental status examinations reflect some depression.  The 
diagnosis was major depressive disorder and borderline.  The 
veteran felt more depressed, confused, and forgetful in March 
1997 and he did not see any major changes in his life to 
account for this.  

The veteran reported in April 1997 that his wife asked him to 
leave, that he had been living at his parents, that he was 
sleeping up to 14 hours a day, that he had lost all 
motivation and could not concentrate, and that his wife had 
dumped the photography business on him.  He had no income.  
The examiner noted that the veteran had a severely depressed 
affect, psychomotor slowing, restricted range, and no 
reactivity.  The veteran's speech was slowed but spontaneous 
and fluent.  His thinking was slowed but logical.  His 
thought content was hopeless and depressed.  He had no 
suicidal or homicidal gestures.  His insight and judgment 
were only moderate.  

In May 1997, the veteran had a crying spell daily, few 
suicidal thoughts, and difficulty getting to sleep.  In 
September 1997, the veteran felt that he was getting some 
benefit from his medication.  In October 1997, he reported 
that he was doing much better and that he was overwhelmed by 
difficulties at the photography shop.  He reported wanting a 
divorce.  The assessment was recurrent major depressive 
episode exacerbated by separation from his wife.  Entries 
dated in November and December 1997 reflect that he was 
overwhelmed with the business and caring for his children.  
He reported that he was struggling financially.  

The veteran presented with a positive attitude and reported a 
strong responsibility toward his children.  He had excessive 
sleep 10-12 hours a night.  He had no suicidal gestures.  The 
assessment was moderate depression.  Psychotherapy was crisis 
oriented. 

The University of California at Davis Medical Center record 
dated in January 1998 reflects that the veteran was evaluated 
for early cellulitis for superficial lacerations on the hand.  
VA treatment records dated in February and March 1998 reflect 
that he still had all kinds of pressure being a single parent 
with no help from his ex-wife.  He reported that he was still 
frustrated about what to do with his photography business.  
He had someone to help but had a hard time accomplishing 
anything.  His mood was depressed.  He continued with 
intensive psychotherapy. 

Testimony from the April 1998 personal hearing reflects that 
he currently saw a therapist every 2 weeks that focused on 
his coping [skills].  He suffered from violent mood swings 
that ranged from anger/rage to depressed.  He broke things, 
threw things, drove recklessly, and hurt himself - self-
mutilation.  He had not physically hurt anyone in traffic, 
just verbally confronted them.  He testified that if he was 
given more than one thing to do, he became confused and could 
not function.  

Since service, he had been employed as a nursing assistant.  
He quit after 2-3 weeks.  He wanted to become a nurse and 
attended nursing school for several semesters.  The first 
semester he made honors.  The following semesters, he had 
trouble with concentration and became really frustrated.  He 
tried to work in his wife's photography business, but he got 
into a lot of trouble.  He took the pictures and his wife did 
everything else.  He was not making a living from that job.  
He had been living with his parents for a year.  He had not 
applied for vocational rehabilitation or attempted to reenter 
the job market because he could not handle it.  He was unable 
to the reenter the job market working five days a week, eight 
hours a day in medium light to sedentary levels of work.  He 
slept from 4 to 12 hours and had violent rages.  

The transcript reflects that the veteran appeared visibly 
nervous and that his right arm and left leg twitched.  He 
testified that he twitched and could not stop.  He reported 
that he suffered from migraine headaches since service.  It 
was not known whether the headaches were related to his 
nervous manifestations.  He testified that he felt better and 
did not feel he was on the right medication yet.  He 
testified that he felt distant to his wife of seven years and 
other members of his family.  He had known his wife for 12 
years.  He was very distant with strangers and co-workers.  
He did not feel confident speaking with his psychiatrist, Dr. 
Wood.  He held back because he did not want to be 
hospitalized again.  On his visits, he denied suicidal 
thoughts.  He also testified that he withheld information on 
the VA examination.  He testified that his most recent 
episode [suicidal gesture] occurred in December when he cut 
himself.  He did not see anybody [medical professional].  His 
wife witnessed the incident.  The veteran testified that in 
the last year, his anger, depression, concentration, dreams, 
and suicidal thoughts have deteriorated.  

The veteran's wife testified that the medication allowed her 
husband to control his violence under certain circumstances, 
such as the breaking and throwing.  Before he was medicated, 
the smallest little thing would set him off, and he would 
destroy the house.  Since the medication, it took the veteran 
a little longer to have the same reaction.  He did not 
participate in normal activities of life such as taking care 
of the bills.  He was not capable of taking care of his 
finances.  The veteran received Social Security disability 
benefits for the period of August 1994 to April 1995 
following his hospitalization at David Grant Medical Center.  
She testified that her husband does not follow through and 
that it was a [contention] in their separation.

The May 1998 VA mental disorders examination reflects that 
the claims folder was available for review.  The veteran 
reported episodes of feeling very sad and depressed with 
thoughts of killing himself.  He felt lethargic and did not 
want to do anything with his day.  When stressed out, he 
thought about "slashing his wrists."  Reportedly, the 
patient has been having more panic attacks and more episodes 
of discontrol.  His problems led to separation from his wife 
for approximately one year.  They were back together and 
trying to work things out.  

They were living in his brother's house with their three 
children.  The veteran reported that the medication helped 
his episodes of "discontrol," but he still had them.  The 
last time he worked was approximately 4 years earlier.  The 
mental status examination reflects that the veteran was 
cooperative.  He had a depressed mood, blunted affect, and 
spontaneous speech.  His thought process was goal directed.  
There was no loosening of association or flight of ideation.  
He denied hallucinations and was not delusional.  He denied 
suicidal ideations and reported that he frequently thought 
about suicide, especially if he got angry.  His insight was 
impaired.  His judgment was fair.  He was well oriented to 
time, place, person, and purpose.  

The Axis I diagnosis was dysthymic disorder.  The Axis II 
diagnosis was borderline personality disorder.  The Axis III 
diagnosis was chronic knee pain.  The current psychological 
stressors were evaluated as severe.  The Axis V diagnosis: 
GAF was 45.  The highest global functioning in the last year 
was unknown.  The examiner added that the borderline 
personality disorder is likely to be a life long event.  The 
dysthymic disorder was secondary to the personality 
characteristics and that it could not be separated from the 
borderline personality disorder.

By a memorandum dated in September 1998, the veteran's 
representative notified the RO that Sutter Center of 
Psychiatry informed the veteran's wife that they do not have 
any records on the veteran.

A field examination conducted in December 1998 reflects that 
the veteran was not employed by Photographic Elegance and did 
not get paid.  He related that he would help with the 
customers but that they would irritate him, that he would get 
angry, yell at them, and throw things.  He would take offense 
at what he perceived as personal affronts to him and would 
have temper outbursts.  The field examiner noted that the 
veteran was observed to be physically and mentally disturbed.  
He had a right side tremor; his hand and arm shook.  He 
appeared anxious and depressed.  He stated that he could not 
work around people because they caused him to get upset.  

Analysis

One of the issues currently under appellate consideration is 
the veteran's claim for an initial evaluation in excess of 70 
percent for a dysthymic disorder.  The Board finds that this 
claim is well-grounded within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
That is, the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to this claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

After a complete review of the claims folder, the Board 
determines that the dysthymic disorder is productive of total 
disablement.  The Board's review of the evidentiary record 
discloses that the veteran's employment history of the past 
several years has been reflective of a continued struggle 
which ultimately resulted in his inability to work.  As early 
as November 1996, a VA examiner recognized that the veteran 
was unable to properly function in a structured environment 
or in an industrial environment.

With few exceptions cited in the record, the veteran has 
essentially demonstrated a great deal of isolation in his 
daily life style.  He has required intensive psychotherapy, 
and is closely followed for the most part on an outpatient 
basis.  It is clear from the record that the veteran is 
unable to acclimate himself in a social or industrial 
setting, and there is competent professional opinion of 
record in this regard.  His absence from the labor market in 
the last few years has rendered him a poor candidate for even 
the most minimal kind of employment.

From a review of the record it appears unlikely that the 
veteran could return to a structured environment as he is 
unable to withstand even the pressures of his life style of 
the lest few years which has essentially involved no 
meaningful social or industrial impairment.  

Accordingly, at least three of the rating criteria for a 100 
percent evaluation under the previous rating criteria are 
independently met in the veteran's case.  Johnson v. Brown, 7 
Vet. App. 95, 97 (1994).  In this regard, the Board notes 
that the veteran has displayed social isolation and is 
demonstrably unable to work.

With respect to the May 1998 VA mental disorders examination, 
the VA examiner noted that the veteran's GAF was 45.  The 
service-connected dysthymic disorder was considered secondary 
to a lifelong borderline personality disorder from which it 
could not be separated.  The veteran's case is similar to the 
situation discussed in Mittleider v. West, 11 Vet. App. 181 
(1998).  In that case the Court made reference to 38 C.F.R. 
§ 4.127 (1998).  The Court noted:

"The appellant points out in his brief 
that VA, in responding to comments 
regarding revisions to the schedule of 
ratings for mental disorders, wrote that 
"when it is not possible to separate the 
effects of the [service-connected 
condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable 
doubt on any issue be resolved in the 
appellant's favor, clearly dictate that 
such signs and symptoms be attributed to 
the service-connected condition."  61 
Fed. Reg. 52698 (Oct. 8, 1996)."

The above cited regulation refers to the criteria in 
38 C.F.R. § 4.127.  In those criteria, the need to 
distinguish the effects of one condition from those of 
another is not unique to mental disorders, but occurs 
whenever two conditions, one service-connected and one not, 
affect similar functions or anatomic areas.  When it is not 
possible to separate the effects of the conditions, VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the claimant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.

This is clearly the veteran's case.  The record shows that 
the symptomatology attributed to his non service-connected 
borderline personality disorder cannot with specificity be 
separated from that symptomatology strictly attributable to 
his service-connected dysthymic disorder.  Giving the veteran 
the benefit of the doubt, a 100 percent evaluation for his 
dysthymic disorder under the previous criteria is also 
warranted on this basis.  

In view of the Board's determination that the evidentiary 
record supports a grant of a 100 percent evaluation for 
dysthymic disorder under the previous criteria for rating 
psychiatric disorders, the Board need not explore the 
propriety of evaluating the dysthymic disorder under the 
amended criteria which became effective November 7, 1996.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for a right knee disorder is denied.

Entitlement to an initial disability rating in excess of 10 
percent for a left knee disorder is denied.

Entitlement to an initial 100 percent disability rating for 
dysthymic disorder is granted, subject to the criteria 
governing the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

